      Case 1:18-cr-00032-JAJ-HCA Document 41 Filed 01/16/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                   Plaintiff,                  )        No. 1:18-cr-00032-JAJ
                                               )
                  v.                           )
                                               )      PRELIMINARY ORDER
KEVIN DUANE STALEY,                            )        OF FORFEITURE
                                               )
              Defendant.                       )

       On review of the United States’ Motion for Preliminary Order of Forfeiture, IT
IS HEREBY ORDERED THAT:
       1.     The Court’s authority in this matter is founded upon 21 U.S.C. § 853, 18
U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Federal Rule of Criminal Procedure 32.2.
       2.     As the result of the Defendant’s guilty plea and consent to forfeiture, the
following property is subject to forfeiture: ammunition seized on or about October 11,
2017, from Kevin Duane Staley.
       3.     Upon the entry of this Order, the United States is authorized to seize the
above-listed property and to conduct any discovery proper in identifying, locating or
disposing of the property subject to forfeiture, in accordance with Federal Rule of
Criminal Procedure 32.2(b)(3).
       4.     Upon entry of this Order, the United States is authorized to commence
any applicable proceeding to comply with statutes governing third party rights,
including giving notice of this Order.
       5.     The United States shall publish notice of the order and its intent to dispose
of the property in such a manner as the United States may direct. The United States
may also, to the extent practicable, provide written notice to any person known to have
an alleged interest in the subject property.
      Case 1:18-cr-00032-JAJ-HCA Document 41 Filed 01/16/19 Page 2 of 3




       6.     Any person, other than the above-named Defendant, asserting a legal
interest in the subject property may, within thirty days of the final publication of notice
or receipt of notice, whichever is earlier, petition the court for a hearing without a jury
to adjudicate the validity of his/her alleged interest in the subject property, and for an
amendment of the order of forfeiture under 21 U.S.C. § 853(n)(2).
       7.     Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A), the
Preliminary Order of Forfeiture shall become final as to the Defendant at the time of
sentencing or at any time before sentencing if the Defendant consents and shall be made
part of the sentence and included in the judgment. If no third party files a timely claim,
this Order shall become the Final Order of Forfeiture, as provided by Federal Rule of
Criminal Procedure 32.2(c)(2).
       8.     Any petition filed by a third party asserting an interest in the subject
property shall be signed by the petitioner under penalty of perjury and shall set forth:
              a.   the nature and extent of the petitioner’s right, title, or interest in the
                   subject property;

              b. the time and circumstances of the petitioner’s acquisition of the right,
                 title or interest in the subject property;

              c. any additional facts supporting the petitioner’s claim; and

              d. the relief sought.

       9.     After the disposition of any motion filed under Federal Rule of Criminal
Procedure 32.2(c)(1)(A) and before a hearing on the petition, discovery may be
conducted in accordance with the Federal Rules of Civil Procedure upon a showing that
such discovery is necessary or desirable to resolve factual issues.




                                              2
      Case 1:18-cr-00032-JAJ-HCA Document 41 Filed 01/16/19 Page 3 of 3




       10.    Pursuant to 21 U.S.C. § 853(n)(7), the United States shall have clear title
to the subject property following the Court’s disposition of all third-party interests, or,
if none, following the expiration of the period provided in 21 U.S.C. § 853(n)(2).
       11.    The Court shall retain jurisdiction to enforce this Order, and to amend it
as necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).
       IT IS SO ORDERED.
       DATED this 16th day of January, 2019.




                                            3
